Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed
The following are the Examiner’s statements of reasons for allowance:

1.	The primary reasons for allowance of claims 1-20 in the instant application is the combination with the inclusion of the following limitations: “issuing a read to RAID using the virtual address when the virtual address for the IO request is not in the virtual cache, and issuing a return of a cached page associated with the virtual address when the virtual address for the IO request is in the virtual cache.”

The prior art does not appear to teach the above limitation(s). The closest prior is disclosure by Wu (US 5,668,968). Wu teaches that the virtual cache receive a request for data having a virtual address. The received virtual address is compared with the virtual tags stored in the virtual cache, if there is a match, the virtual cache outputs the requested data. However, if there is not a match between virtual address and virtual tags, the virtual cache send the request information to real cache to replace a cache line in virtual cache (e.g., see claim 1 of Wu). The difference between instant claim invention and Wu is that Wu does not issue a RAID request when the virtual address is not stored in the virtual cache as recited in the independent claims 1, 8, and 15 of the instant application.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 8, 2021